Citation Nr: 1806620	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  04-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome and fibromyalgia, to include as due to undiagnosed illness and as secondary to service-connected lumbosacral spine and gastroesophageal reflux disease (GERD) disabilities.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness and as secondary to service-connected GERD.

3.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected lumbosacral spine disability.

4.  Entitlement to an initial compensable evaluation for tinea pedis.

5.  Entitlement to a compensable evaluation for a head injury with subdural hematoma.


6.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine strain.

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the lumbosacral spine with disc protrusion at L4-5 and L5-S1 prior to November 16, 2000.

8.  Entitlement to an initial evaluation in excess of 40 percent for degenerative changes of the lumbosacral spine with disc protrusion at L4-5 and L5-S1 on or after November 16, 2000.

9.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radicular symptoms.

10.  Entitlement to an effective date prior to November 16, 2000, for the grant of a 40 percent evaluation for degenerative changes of the lumbosacral spine with disc protrusion at L4-5 and L5-S1.

11.  Entitlement to an effective date prior to September 6, 2001, for the grant of service connection for tinea pedis.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to the addition of a child (M.B.L.M.) to the Veteran's compensation award prior to her 18th birthday.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1998.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and White River Junction, Vermont, and a decision of the RO in Togus, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.

Initially, as a point of clarification, the Board notes that the RO originally determined that the Veteran had not submitted a timely appeal in response to a November 2001 statement of the case (SOC) as to the initial evaluation assigned for the lumbosacral spine disability and the denial of service connection for the cervical spine disability (previously characterized as a neck injury).  The Veteran appealed that determination, and the RO ultimately determined that he timely submitted notification of his intent to continue that appeal.  See April 2002 decision (timeliness determination); June 2002 notice of disagreement (NOD); January 2004 supplemental SOC (SSOC) (notation that written statement dated in March 2002 (received in April 2002) was accepted in lieu of a VA Form 9 as substantive appeal).  In a June 2004 rating decision, the RO granted service connection for the cervical spine disability, effective from June 26, 1998, the day after discharge from service; the Veteran subsequently appealed the staged evaluations assigned in that rating decision.  The RO has increased the evaluations for the cervical spine and lumbosacral spine disabilities during the course of the appeal.  See March 2000, July 2003, January 2004, and September 2005 rating decisions.  Because these evaluations do not represent the highest possible benefit, the issues are in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

Informal conferences were held before a Decision Review Officer (DRO) at the RO in July 2003, June 2005, and December 2008.  In April 2010, the Board remanded the case for issuance of an SSOC and to schedule the Veteran for a Board hearing.  See June 2016 SSOC.

The requested videoconference hearing was held before the undersigned Veterans Law Judge in August 2016.  The conference reports and a transcript of the Board hearing are of record.  The Veteran requested and received a copy of the June 2016 SSOC that same day.  See August 2016 report of general information.  Thereafter, he submitted additional evidence for which his representative submitted a March 2017 waiver of initial agency of original jurisdiction (AOJ) consideration.

In addition, the record shows that the Veteran has been represented by the above accredited representative since 2015.  The Veteran indicated on the record at the Board hearing that he wanted to proceed without representation, but he later indicated that his representative did not appear for the hearing.  See August 2016 Bd. Hrg. Tr. at 2; October 2016 written statement.  The Board provided the representative with an opportunity to review the claims file and submit additional argument prior to a decision on the case, and the representative submitted a September 2017 written appellate brief.

Finally, the Board notes that the Veteran has raised the issues of (1) an appeal for the evaluation assigned for the service-connected sinusitis during the Board hearing and in his October 2016 written statement and (2) an April 2016 NOD in an April 2017 written statement.  On review, it appears that the most recent appellate consideration of the sinusitis issue was in a February 2015 SSOC mailed to the Veteran's most recent address on file with the VA at that time; he was unrepresented at that time and did not elect his current representative until several months later.  The record before the Board does not contain an April 2016 NOD, but it does contain letters to the Veteran providing him with the standardized NOD form now required by VA.  See April 2016 and April 2017 notification letters for corresponding rating decisions; May 2017 notification letter (explaining standardized NOD form process).  In addition, the record reflects that the AOJ is reviewing the matters referred by the Board in the April 2010 remand.  See June 2016 deferral.

The Veteran may wish to contact his representative and/or the RO to pursue the above issues that are not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for chronic fatigue syndrome and fibromyalgia, IBS, and osteoporosis, the increased evaluation claims, and the earlier effective date claim for the lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for a foot skin rash on September 6, 2001; no earlier record constitutes a formal or informal claim for this benefit.

2.  On August 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw the appeal as to the issue of entitlement to TDIU.

3.  On August 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw the appeal as to the issue of entitlement to the addition of a child (M.B.L.M.) to the Veteran's compensation award prior to her 18th birthday.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 6, 2001, for the grant of service connection for tinea pedis have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to the addition of a child (M.B.L.M.) to the Veteran's compensation award prior to her 18th birthday have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Earlier Effective Date - Tinea Pedis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2017).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date prior to September 6, 2001, for the grant of service connection for tinea pedis is not warranted.

The Veteran has essentially contented that the effective date for service connection for his tinea pedis should be the day after his separation from service in June 1998, as the problem has persisted since service.  See, e.g., December 2006 written statement; August 2016 Bd. Hrg. Tr. at 39-40.

Regarding the date of claim, the record does not contain any earlier communication indicating an intent to file a service connection claim for tinea pedis prior to September 6, 2001.  Specifically, the Veteran also had a separate claim for service connection for his big toenails; however, the record shows that the big toenail claim and foot rash (i.e., tinea pedis) claims have been adjudicated separately and considered different problems by the Veteran.

In December 1998, the Veteran filed an original compensation claim in which he requested service connection for his big toenails, among other things.  In the February 1999 VA general medical examination provided in connection with that claim, the Veteran reported that he had his big toenails removed in service due to his boots traumatizing the nails; the nails regrew, but were brittle and broke easily.  The Veteran reported that he also had athlete's foot on both feet.  The examiner determined that there was no evidence on examination of athlete's foot or ingrown toenails.

The RO denied the big toenail claim in an unappealed (as to the big toenail claim) October 1999 rating decision, listing the findings in the VA examination report referable only to the big toenail removal.  On review, the RO did not actually or implicitly deny service connection for a foot rash in the October 1999 rating decision.  The RO conducted a special review of issues in the original compensation claim, including the big toenail claim following the enactment of the Veterans Claims Assistance Act of 2000 and again denied the claim in an August 2001 rating decision.

In the September 6, 2001, claim, the Veteran indicated that he had "foot problems" and indicated later in the application that he had a foot skin rash.  In an April 2003 rating decision, the RO denied service connection for a foot disorder, including tinea pedis as a new claim and separately adjudicated the bilateral big toenail claim.  In so doing, the RO noted a one-time notation of tinea pedis on the separation examination, as well as separate, earlier treatment related to removal of the big toenails/ingrown toenails.  The Veteran expressed disagreement with that determination, which the RO continued to process as two separate claims on appeal.  See April 2003 deferral and May 2003 RO letter (notifying Veteran that it accepted his April 2003 written statement as NOD to both claims); July 2003 DRO informal conference report (listing issues including service connection for skin disorder of the feet and service connection for a toenail disorder of the big toes; description of foot skin problems involving the tops and bottoms of his feet that he had been told may be a viral-type skin condition like chicken pox).  The RO then granted service connection for tinea pedis effective from September 6, 2001, finding that the Veteran had continuously pursued the claim throughout the appeal process (i.e., since the April 2003 rating decision).  See September 2005 rating decision, including list of evidence.

Based on the foregoing, it is not evident that the Veteran intended to file a claim for tinea pedis as part of his original compensation claim in December 1998.  The Board acknowledges the Veteran's reported frustration with his prior representation as to submissions related to his claims around the relevant time period in this case.  See, e.g., June 2002 written statement (Veteran reported that multiple individuals were handling his claims, resulting in what he believed were some inaccurate presentations to the RO).  However, that frustration alone is an insufficient basis for the grant of an earlier effective date.  The record shows that the Veteran signed the December 1998 original compensation claim containing, in relevant part, the claim for big toenails alone.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, neither the Veteran nor his representative has contended that his statement about having athlete's foot during the February 1999 VA examination should be considered an informal claim for service connection for tinea pedis.  Indeed, the Veteran described his in-service treatment for the bilateral toenails, but only reported a current problem of athlete's foot at that time.  The intent to file a claim must be clear; "statements expressing a wish or desire to obtain [VA benefits] recorded in medical reports by VA physicians" do not constitute an informal claim.  King v. Shinseki, 23 Vet. App. 464, 469 (2010).  The Board also notes that a formal claim had not yet been adjudicated, and as such, the examination report cannot serve as an informal claim for this benefit under 38 C.F.R. § 3.157.

Regarding the date of entitlement, the initial date assigned by the RO was based on the September 2001 claim for this disability.  Even assuming that the evidence shows that the Veteran met the requirements for service connection for the disability prior to that time, the effective date for an award based on an original claim (i.e., the first claim filed for that benefit) cannot be earlier than the date of VA's receipt of the claim.

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for tinea pedis was not received prior to the claim submitted on September 6, 2001, the effective date currently assigned.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.





Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew the appeal for the issues of entitlement to TDIU and entitlement to the addition of a child (M.B.L.M.) to the Veteran's compensation award prior to her 18th birthday during the August 2016 hearing.  See Bd. Hrg. Tr. at 40-41.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to an effective date prior to September 6, 2001, for the grant of service connection for tinea pedis is denied.

The appeal as to the issue of entitlement to TDIU is dismissed.

The appeal as to the issue of entitlement to the addition of a child (M.B.L.M.) to the Veteran's compensation award prior to her 18th birthday is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

Regarding the chronic fatigue syndrome and fibromyalgia and IBS claims, the March 2007 VA Gulf War examiner determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome or fibromyalgia, and he did not meet the full requirements for IBS.  The examiner also noted that the October 2003 VA Gulf War registry examination did not contain those diagnoses.  The Veteran reported that he felt that the majority of his joint discomfort was in his neck, back, and hands, and the examiner noted that he did not have generalized muscle aches and weaknesses.  The Veteran also reported that he had bouts of recurrent diarrhea, but not constipation.  Since that time, the Veteran has indicated that he has additional symptoms and that his symptoms have become more severe.  He has also indicated that the VA examiner did not consider all of his reported symptoms.  See August 2016 Bd. Hrg. Tr; June 2007 and October 2016 written statements.  Based on the foregoing, an additional VA examination and medical opinions are needed.

Regarding the osteoporosis claim, the Veteran has not been afforded a VA examination.  He has contended that he may have osteoporosis as a result of medication taken for his service-connected lumbosacral spine disability.  The claims file contains a private January 2005 DEXA bone densitometry report that appears to have been ordered in connection with the Veteran's treatment around that time for his lumbosacral spine, which suggests a possible relationship between the medication use for that disability and potential bone deterioration.  See October 2004 private treatment record.  Therefore, a VA examination and medical opinion are needed.

Regarding the tinea pedis, head injury, cervical spine, lumbosacral spine, and left lower extremity claims, the Veteran was most recently provided VA examinations over ten years ago.  He testified during the Board hearing that he did not seek treatment for these disabilities when he was in Afghanistan from 2009 to 2014 as a civilian employee and that he currently self-treats for these disabilities.  See Bd. Hrg. Tr.  The Veteran and his wife also submitted October 2016 written statements in which they indicated that his disabilities have increased in severity.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

It appears that the AOJ did attempt to schedule the Veteran for a more recent VA examination for his cervical spine, lumbosacral spine, and left lower extremity based on more recent increased evaluation claims.  The record shows that he failed to appear for that examination.  See December 2015 VA examination report memorandum.  Nevertheless, he testified during the Board hearing that he would be willing to attend a VA examination.  See also, e.g., October 2016 spouse written statement (wife reported that Veteran was becoming more forgetful).

Based on the foregoing, including the Veteran's willingness to appear for VA examinations and the lack of more recent medical treatment, Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these disabilities.  The examiner will also be able to conduct the necessary joint testing required as a result of a recent decision issued by the United States Court of Appeals for Veterans Claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (concluding that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing).

Finally, the earlier effective date for the 40 percent evaluation for the lumbosacral spine disability is inextricably intertwined with the pending increased evaluation claim for that same disability, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran testified at the August 2016 Board hearing that he does not currently receive medical treatment for his claimed disorders; however, he also testified that he went to his private doctor at Kaiser for his service-connected GERD and sinusitis, where he also talked to the doctor about his bowel problems.  He further reported that he had an upcoming procedure at that facility that may be relevant to the IBS claim.  See Bd. Hrg. Tr. at 14, 48-50.

The AOJ should also secure any outstanding VA treatment records.  During the Board hearing, the Veteran reported that he had not had any VA treatment since November 2014, but he had previously received treatment at the San Diego and Togus VA Medical Centers.  The claims file does contain treatment records from those facilities.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS) that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The service personnel records show that the Veteran served aboard the USS Constellation (CV-64) when it was in the Persian Gulf from January 1995 to March 1995.
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following:

(1) Whether the Veteran has a current diagnosis of chronic fatigue syndrome and/or fibromyalgia.  If not, the examiner should identify all current disorders related to the Veteran's reported symptoms.

For each diagnosis identified other than those for currently service-connected disabilities, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his military service.  The Veteran is currently service-connected for multiple potentially relevant disabilities, including of the lumbosacral spine, cervical spine, and left lower extremity radiculopathy, as well as GERD and associated depression, among other disorder.  See April 2017 rating codesheet. 

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by his service-connected lumbosacral spine and/or GERD disabilities.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

In providing this opinion, the examiner should address the Veteran's contention that he has these claimed problems due to his service in Southwest Asia or because he does not sleep well as a result of the service-connected disabilities.   He has clarified that he started noticing these symptoms shortly after service.  See, e.g., August 2016 Bd. Hrg. Tr.  The examiner should also specifically consider the Veteran's reported symptoms in his June 2007 written statement (indicating most of pain and discomfort is in his hands in regard to his claim of fibromyalgia) and October 2016 written statement (indicating additional areas of aches, cramps, tingling, and "cobweb" feeling). See also, e.g., October 2003 VA Gulf War registry and March 2007 VA Gulf War examination reports; Kaiser private treatment records from June 2003 (Veteran reported numbness and tingling in fingers of both hands for the past four months when typing on computer or using his hands for a prolonged period of time; assessment of cervical myofascial strain/muscle dysfunction with plan to refer to physical therapy and training in proper body mechanics) and April 2004 (neurology office consultation showing no electrophysiologic evidence suggestive of diffuse or focal neuropathic process with plan including discussion of how symptoms may be related to repetitive stress injury or frequent computer use) in May 2005 VBMS entry.

(2) Whether the Veteran has a current diagnosis of IBS.  If not, the examiner should identify all current disorders related to the Veteran's reported symptoms.

For each diagnosis identified other than those for currently service-connected disabilities, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his military service.  The Veteran is currently service-connected for multiple potentially relevant disabilities, including GERD and hemorrhoids, among other disorder.  See April 2017 rating codesheet. 

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by his service-connected GERD.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

In providing this opinion, the examiner should address the Veteran's contention that he has IBS or another bowel problem that began in service and is due to stress, his service in Southwest Asia, or his service-connected GERD.  He testified that he first noticed having loose stools in service.  See, e.g., August 2016 Bd. Hrg. Tr.  A September 1998 treatment record from shortly after service (contained in the service treatment records) shows that the Veteran complained of severe abdominal cramps followed by five days of watery, clear stool.  The examiner should also specifically consider the Veteran's reported symptoms in his June 2007 written statement and October 2016 written statement. See also, e.g., October 2003 Gulf War registry and March 2007 VA Gulf War examination reports; Kaiser private treatment records from June 2003 (Veteran reported bowels looser and more frequent since service in Gulf War) and August 2003 (impression of mild chronic diarrhea with occasional nocturnal episodes, cause uncertain; Protonix could be a factor; follow-up appointment diagnosis of chronic diarrhea, try Elavil); VA gastroenterology consultations from February 2007 and October 2007 (more recent consultation showing that Veteran had no alarm symptoms to suggest he had IBD, but also that the worsening with stress was also suggestive of IBS).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current osteoporosis that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he may have developed osteoporosis as a result of medication for his service-connected lumbosacral spine disability.  See, e.g., February 2005 claim; August 2016 Bd. Hrg. Tr. at 15-16.  

The post-service treatment records contain a January 2005 DEXA bone densitometry that was ordered in connection with low back treatment, but it does not show a diagnosis of osteoporosis.  See private treatment records from May 2003 (current medication listed) and January 2005 in May 2005 VBMS entry; February 2005 VA treatment (appointment to establish care, noting DEXA scan did not show osteoporosis and noting Veteran's reported medication history).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has osteoporosis that manifested in or is otherwise related to his military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has osteoporosis that was caused by or aggravated by medication that he has taken for his service-connected lumbosacral spine disability.  See, e.g., January 2007 written statement (Veteran reported he had not taken back medication for at least two years).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tinea pedis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected; percentage of exposed areas affected; the frequency that systemic therapy such as corticosteroids or immunosuppressive drugs has been required during the past 12 months; and, whether there are any resulting scars, providing a description of the scars under the rating criteria.  Any medications used to treat the disease should be identified.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected head injury with subdural hematoma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.  See, e.g., February 1999 and September 2003 VA examination reports; October 2003 VA neuropsychological evaluation; August 2008 VA neurology consultation and October 2008 VA neurologist letter to Veteran; August 2008 private MRI report in October 2008 VBMS entry; October 2016 wife written statement (wife's observations as to Veteran's functioning).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In so doing, the examiner should include an evaluation for each of the aspects that are characteristic of a TBI (cognitive, emotional/behavioral, and physical).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine strain and degenerative changes of the lumbosacral spine with disc protrusion at L4-5 and L5-S1.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine and thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for that determination in the report.

The examiner should also indicate whether there is any form of ankylosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disabilities.  It is noted that the Veteran is separately service-connected for erectile dysfunction and left lower extremity radiculopathy associated with the lumbosacral spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left lower extremity radiculopathy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

In addressing the relevant clinical findings, the examiner should note the location and severity of any neurological symptoms and the nerve groups involved.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS claims file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including consideration under 38 C.F.R. § 3.321(b) as appropriate.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


